Citation Nr: 1138927	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  07-27 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent disabling for right shoulder impingement status post arthroscopic repair (right shoulder disability).  

2.  Entitlement to an initial compensable evaluation for microcytic anemia.  

3.  Entitlement to service connection for an acquired psychiatric disorder, including major depressive disorder, to include as secondary to service connected microcytic anemia.

4.  Entitlement to service connection for seasonal rhinitis.


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran had active military service from March 1989 to March 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In the June 2009 Supplemental Statement of the Case (SSOC), the RO noted that the Veteran underwent an arthroscopic repair of the right shoulder on September 20, 2006 and granted a temporary 100 rating from September 20, 2006 for convalescence.  The 20 percent rating resumed as of November 1, 2006.  38 C.F.R. § 4.30.  As such, the time period during which the Veteran was in receipt of a 100 percent disability rating for convalescence will not be taken into account when evaluating the increased rating claim for her right shoulder.

In October 2009, the Board denied a compensable disability rating prior to March 27, 2006, for cervical cysts and fibroids.  In the same decision the Board granted entitlement to a 30 percent rating for cervical cysts and fibroids from March 27, 2006, and remanded the issues of higher ratings for right shoulder impingement status post arthroscopic repair and microcytic anemia, as well as entitlement to service connection for major depressive disorder and season rhinitis, for further development and adjudication.  

In this case, the Board notes that the Veteran has been diagnosed with depressive disorder and major depressive disorder.  The Board also notes that the Veteran has been diagnosed with anxiety.  The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for one psychiatric disorder encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  As such, this issue has been designated as set forth above.


FINDINGS OF FACT

1.  The Veteran is right hand dominant; therefore, the Veteran's right shoulder is the major extremity. 

2.  Considering pain and corresponding functional impairment, including flare-ups, the preponderance of the evidence shows that the right shoulder disability was productive of limitation of motion to at most shoulder level, but not limitation of motion between the side and shoulder level, and no more than infrequent episodes of dislocation of the right shoulder.  

3.  Affording the Veteran the benefit of the doubt, service-connected microcytic anemia is shown, through May 16, 2006, to have hemoglobin 10gm or less with findings such as easy fatigability.

4.  After May 16, 2006, the preponderance of the evidence shows that the Veteran's microcytic anemia has not been manifested by hemoglobin level of less than 10gm, and has been characterized as in remission. 

5.  An acquired psychiatric disorder, to include depressive disorder and anxiety has not been shown to have had its onset in service, nor was such condition caused or aggravated by the Veteran's service-connected microcytic anemia.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 20 percent for a right shoulder disability are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.69, 4.71a, Diagnostic Codes 5201-5203 (2011).  

2.  The criteria for an initial 10 percent evaluation through May 16, 2006 for service-connected microcytic anemia have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011 ); 38 C.F.R. § 4.117, Diagnostic Code 7700  (2011).

3.  After May 16, 2006, the criteria for an initial compensable rating for service-connected microcytic anemia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011 ); 38 C.F.R. § 4.117, Diagnostic Codes 7700, 7716 (2011).

4.  An acquired psychiatric disorder, to include depressive disorder and anxiety, was not incurred in or aggravated by the Veteran's active military service, nor was such disability secondary to or aggravated by the Veteran's service-connected microcytic anemia.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  VA will also assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claims, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in July 2004, May 2006, and October 2009 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The letters notified the Veteran of the evidence and information necessary to substantiate his claims and informed the Veteran of his and VA's respective responsibilities in obtaining that evidence.  

In this regard, with respect to the Veteran's initial increased rating claims, the Court in Dingess v. Nicholson held that upon receipt of an application for service connection, VA is required to notify a claimant of what information and evidence will substantiate the elements of the claim for service connection, including that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In Dingess, however, the Court also declared, that "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Id. at 491.  Such is the case here, and therefore, no further VCAA notice is required with respect to the Veteran's claim for initial higher disability ratings for right shoulder impingement status post arthroscopic repair and microcytic anemia; and under the circumstances, there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

In addition to the foregoing, the Board observes that the Veteran's service treatment records, and VA and private medical records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has also been provided with VA examinations in connection with his claims.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

There is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case.  The Board finds that any such failure is harmless and will proceed with the adjudication of the Veteran's claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Service connection.

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

An alternative method of establishing the nexus and current symptomatology is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); Hickson v. West, 12 Vet. App. 247 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be competent medical or other evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran contends that she is entitled to service connection for an acquired psychiatric disorder, to include major depressive disorder.    

The medical evidence in this case consists of private and VA medical records, and VA examinations.  

It is first noted that the Veteran's service treatment records do not indicate that the Veteran was treated for or diagnosed with any psychiatric disorder during active duty.  After service, the Veteran has been noted to have anxiety, depressive disorder, and major depressive disorder.  

The Veteran was afforded a VA psychiatric examination dated in August 2004.  The examiner indicated that the Veteran had difficulties in the past with depression and was undergoing treatment for depression.  Her medical and social histories were noted.  After examination, the Veteran was diagnosed with major depressive disorder, recurrent.  No nexus opinion was offered.

In a general VA medical examination dated in August 2004, the Veteran was noted to have a diagnosis of depression.  She was indicated to take Lexapro and was reported to have been diagnosed in 2003, after her discharge from the military.  She was diagnosed with depression and insomnia.

The Veteran was again examined by VA in connection with her psychiatric claim in February 2011.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran's family and social history were recorded in the report.  The Veteran was noted to have been just recently divorced from her husband of 20 years, in September 2010.  She reported that her husband was emotionally and physically abusive.  The Veteran indicated that she had planned a suicide attempt in approximately 2005, when her medical symptoms were more severe, although she indicated that she never followed through with the attempt.  After examination, the Veteran was diagnosed with depressive disorder, nos, in partial remission with current treatment.  The Veteran was noted to be functioning without notable impairment.  With respect to whether the Veteran's diagnosed depressive disorder is related to military service or a service-connected disorder, the examiner stated that it was "less likely as not (less than 50/50 probability) caused by or a result of her service-connected disorders, to include microcytic anemia."  Rather, the examiner stated that " the Veteran's depressive disorder is more likely related to abusive and disrupted pre-military life, her abusive marriage and the recently concluded divorce process.  A review of mental health clinical records does not show her service connected medical problems to be identified as a cause of her depression.  Stress due to relationships is most often cited as the cause of depressive symptoms.  At this examination, she did not mention medical conditions as a current stressor."  The examiner also stated that it was less likely as not that the service-connected anemia permanently aggravated the depressive disorder nos.  In this regard, the examiner stated that the depressive disorder nos remits and exacerbates in response to stressors in relationships and not in response to non-psychiatric medical conditions.  The examiner stated that the Veteran's depression has partially remitted with the conclusion of the divorce process and improvement in her relationship with her mother and connecting with other family members.

Other private and VA treatment records note ongoing treatment for depression and indicate that the Veteran has been found to have anxiety.  However, these records do not indicate that depression or anxiety are related to the Veteran's military service.  

Based on the foregoing, the Board finds that entitlement to service connection for an acquired psychiatric disorder is not warranted in this case.  The medical evidence indicates that the Veteran has a current diagnosis of depressive disorder.  The VA examiners that have seen the Veteran did not find that the Veteran had anxiety disorder, but such disorder was noted in her outpatient treatment records.  In addition, the August 2004 general VA examiner noted that depression was diagnosed approximately 10 years after service (in 2003), and the January 2011 VA examiner noted that depression was not caused by or a result of her service-connected disorders, to include microcytic anemia.  Rather, the January 2011 examiner stated that " the Veteran's depressive disorder is more likely related to abusive and disrupted pre-military life, her abusive marriage and the recently concluded divorce process."  The Veteran's treatment records do not contain contrary indications.  

In this regard, the Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  The credibility and weight to be attached to these opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Black v. Brown, 10 Vet. App. 279 (1997).  In this case, the Board finds that the opinions of the VA examiners to be most persuasive in this case.  This is especially true with respect to the opinion of the January 2011 examiner, based as it was on an examination of the Veteran and her claims file. 

In addition, the Board notes that the Veteran has contended on her own behalf that her claimed psychiatric disabilities are related to service or her service-connected anemia.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to, and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require VA to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Board finds that the diagnosis and etiology of the Veteran's psychiatric disorders is a complex medical question, beyond the competency of a layperson.  The Board further finds that the question regarding the relationship between such disabilities and military service or a service-connected disability to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, as the Veteran has only provided her own conclusory statements regarding diagnosis and causation, the Board finds that the Veteran's statements to be of little probative value as she is not competent to opine on such a complex medical question.  The Board finds that the Veteran's contentions regarding her disabilities are outweighed by the medical evidence of record.  

In summary, the Board concludes that the preponderance of the evidence is against the Veteran's psychiatric claim.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Because the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Increased initial ratings
.
Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In evaluating musculoskeletal disabilities additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40. Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States Court of Appeals for Veterans Claims (Court) held that, where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, and/or impaired ability to execute skilled movement smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  Id.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

A.  Right shoulder impingement status post arthroscopic repair

A November 2005 rating action granted service connection for a right shoulder disability and assigned an initial 20 percent disability evaluation, pursuant to 38 C.F.R. § 4.71, Diagnostic Codes 5201-5203.  In the June 2009 Supplemental Statement of the Case (SSOC), the RO noted that the Veteran underwent an arthroscopic repair of the right shoulder on September 20, 2006 and granted a temporary 100 rating from September 20, 2006 for convalescence.  The 20 percent rating resumed as of November 1, 2006.  38 C.F.R. § 4.30.  As such, the time period during which the Veteran was in receipt of a 100 percent disability rating for convalescence will not be taken into account when evaluating the increased rating claim for her right shoulder.

Under the laws administered by VA, disabilities of the shoulder and arm are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203.  For rating purposes, a distinction is made between major (dominant) and minor musculoskeletal groups.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  See 38 C.F.R. § 4.69.  Here, as the evidence shows that the Veteran is right-hand dominant, her right shoulder is her major shoulder for rating purposes. 

Under Diagnostic Code 5201, dominant shoulder motion limited to shoulder level (i.e. 90 degrees) warrants a 20 percent rating.  A 30 percent rating is warranted for shoulder motion limited to midway between the side and shoulder level (i.e. less than 90 degrees but more than 25 degrees shoulder motion).  A 40 percent rating contemplates shoulder motion limited to 25 degrees or less.  See 38 C.F.R. § 4.71a, Plate I. 

Diagnostic Code 5202 provides ratings for other impairment of the humerus.  Malunion of the humerus with moderate deformity is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; malunion of the humerus with marked deformity is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, are rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, are rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Fibrous union of the humerus is rated as 50 percent for the major shoulder and 40 percent for the minor shoulder.  Nonunion of humerus (false flail joint) is rated as 60 percent for the major shoulder and 50 percent for the minor shoulder.  Loss of head of the humerus (flail shoulder) is rated as 80 percent for the major shoulder and 70 percent for the minor shoulder.  38 C.F.R. § 4.71a. 

Pursuant to Diagnostic Code 5203, a maximum 20 percent rating is assignable for impairment of the clavicle or scapula.  

In assessing the severity of limitation of shoulder motion, it is necessary to consider both forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 317-18 (2003).   Additionally, under Plate I of 38 C.F.R. § 4.71a, normal range of motion of the shoulder is forward elevation (flexion) and abduction to 180 degrees, and internal and external rotation to 90 degrees. 

The medical evidence in this case consists of private and VA treatment records, and VA examinations dated in August 2004 and January 2011.

The August 2004 VA examiner noted the Veteran's complaints of shoulder dislocation.  The Veteran reported that, in 1990 while exercising and playing volleyball, she fell and dislocated her shoulder.  She was given anti-inflammatory medication and ice.  The Veteran reported that she did not have daily pain in the shoulder, but that it has dislocated itself a few times over the last year.  The Veteran did note complaints of crepitus in the shoulder.  The Veteran was indicated to have full range of motion in the right shoulder with no pain on active and passive testing.  There was also no edema of the extremities.  The Veteran was diagnosed with dislocated right shoulder with evidence of dislocations twice in the past year.  

The Veteran was also afforded a VA examination in connection with this claim in January 2011.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran's medical history was noted in the report.  Her current symptoms were noted to be pain with movement of the right shoulder, reduced range of motion, and decreased strength.  The examiner indicated that there were no flare-ups, but that there was additional limitation of motion of 25 percent.  Upon examination, there was no deformity, instability, incoordination, decreased speed, episodes of dislocation or subluxation, locking episodes, effusions, or symptoms of inflammation.  There were symptoms of pain, stiffness, and weakness.  The examiner indicated that the condition did not affect the motion of the joint.  In addition, the examiner stated that there were no constitutional symptoms of arthritis and no incapacitating episodes of arthritis.  Range of motion testing revealed flexion of 0-160 degrees, abduction of 0-160 degrees, internal rotation of 0-80 degrees, and external rotation of 0-90 degrees.  There was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions.  X-rays showed minimal degenerative changes at the glenhumeral joint.  The Veteran was diagnosed with degenerative joint disease.  The right shoulder was indicated to have no significant effects on usual occupation.  

Private and VA treatment records note ongoing treatment for residuals of injury to the right shoulder with resultant arthritis, tendonitis, and bursitis.  She has also been noted to have right shoulder impingement syndrome, and has been indicated to have right shoulder pain and recurrent subluxations and dislocations.  Private physical therapy notes include some range of motion studies indicating flexion of between 120 to 160 degrees, abduction of between 110-180 degrees, and external rotation of between 45-90 degrees.

In addition to the evidence detailed above, many other pieces of evidence, both medical and lay, have been associated with the claims folder, to include relevant private and VA treatment records.  Although the Board has not detailed each of these pieces of evidence, these pieces of evidence are generally consistent with the findings highlighted above and have been reviewed and considered in evaluating the Veteran's present claim.  

Based on the evidence, the Board finds that a rating in excess of 20 percent is not warranted for a right shoulder disability. 

At no time during the appeal period does the evidence of record demonstrate sufficient limitation of motion of the right shoulder to warrant the assignment of a rating in-excess of 20 percent.  The Veteran has provided a competent and credible account of right shoulder symptomatology, to include painful motion and episodes of dislocation.  However, the medical evidence documents flexion to 120 degrees and abduction to 110 degrees, as being the most severe limitation of motion for this period.  Additionally, the aforementioned findings include complaints of painful motion.  Also, while the medical evidence does demonstrate recurrent dislocation of the right shoulder, this evidence does not indicate more than infrequent episodes.  The medical evidence for the period under review indicates right shoulder motion was at most limited to shoulder level.  Although the evidence does indicate some limited and painful right shoulder motion, and some loss of motion, the evidence does not indicate, nor does the Veteran report, right shoulder motion limited to midway between the side and shoulder level (i.e. less than 90 degrees but more than 45 degrees).  Overall, the evidence of record, medical and lay, considered with the relevant functional loss factors and DeLuca, fail to meet the criteria for a 30 percent disability evaluation.  See 38 C.F.R. §§ 4.40, 4.45; see also Mitchell v. Shinseki, No. 09-2169 (Vet. App. Aug. 23, 2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).  Therefore, the Board finds that at no time during the appeal period did the Veteran's right shoulder disability warranted a rating in-excess of 20 percent and, to this extent, the  appeal is denied.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5201-5203 and Plate I.  

The Board has also considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected right shoulder disability; however, the Board finds that the symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

B.  Microcytic anemia.

Diagnostic Code 7700 provides ratings for hypochromic- microcytic and megaloblastic anemia, such as iron deficiency and pernicious anemia.  Anemia with hemoglobin 10gm/100 ml or less, asymptomatic, is rated noncompensably (0 percent) disabling.  Anemia with hemoglobin 10gm/100ml or less with findings such as weakness, easy fatigability or headaches, is rated 10 percent disabling.  Anemia with hemoglobin 8gm/100ml or less, with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath, is rated 30 percent disabling.  Anemia with hemoglobin 7gm/100ml or less, with findings such as dyspnea on mild exertion, cardiomegaly, tachycardia (100 to 120 beats per minute) or syncope (three episodes in the last six months), is rated 70 percent disabling.  Anemia with hemoglobin 5gm/100ml or less, with findings such as high output congestive heart failure or dyspnea at rest, is rated 100 percent disabling.  A Note to Diagnostic Code 7700 provides that complications of pernicious anemia, such as dementia or peripheral neuropathy, are to be rated separately.  38 C.F.R. § 4.117.

Diagnostic Code 7716 provides ratings for aplastic anemia.  Diagnostic Code 7716 provides a 10 percent rating for aplastic anemia requiring continuous medication for control.  38 C.F.R. § 4.117.  

The medical evidence in this case consists of private and VA treatment records and VA examination dated in August 2004 and January 2011.  

The August 2004 VA examination indicated that that the Veteran was diagnosed with anemia in 1990.  At that time she had hemoglobin of 12.5, hematocrit of 38.2, and MCV of 81.  An iron study in 1990 showed an iron binding capacity of 365, normal being 250 to 450.  Her iron saturation was 25%, which was noted to be within normal limits.  The Veteran was noted to have been on iron pills and vitamins, and had two iron infusion therapies, with the last in April 2004.  At the time of the examination, the Veteran was not being treated with iron or supplements.  The Veteran was diagnosed with anemia, diagnosed during service.

The Veteran was again examined by VA in January 2011.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  Microcytic anemia was noted to have been diagnosed  in 1990.  The Veteran was also noted to have had a hysterectomy in 2006, which was found to have resolved a lot of the problems with anemia. At the time of the examination, the Veteran no longer required iron infusions or continuous medication.  The Veteran's last iron treatment was 2006.  The Veteran was found to have no history of lightheadedness, weakness, headaches, bleeding, recurrent infections, sickle cell disease, other end organ pathology or conditions subject to exacerbation and remission.  There was also no abnormal breath sounds, no signs of ruddiness, splenomegaly, and hepatomeglay, and no petechiae, ecchymoses, or other signs of bleeding.  HGB readings were 12.5.  The Veteran was found to have a normal examination, and her condition was indicated to be in remission with no effects on usual occupation and daily activities.

The Veteran's outpatient records indicate multiple diagnoses of anemia and indicate HCB readings both above and below 10gm prior to the Veteran's last iron infusion in March 2006 and hysterectomy on May 16, 2006.  These readings include readings of 7.4 in April 2001 (although this reading is smudged and hard to read), 9.9 in November 2001, 9.1 and 9.2 in January 2002, 12.0 in April and October 2002, 10.6 in March 2004, 10.7 in April 2004, 11.8 in May 2004, 9.7 in May 2005, 9.3 and 10.8 in June 2005, and 8.5 in March 2006.  The treatment notes indicate that the Veteran had complaints of fatigue during this time.  The evidence of record also indicates that the Veteran stated her last iron infusion was March 30, 2006.  

In this case, resolving doubt in the Veteran's favor, the Board finds that a 10 percent evaluation is warranted through May 16, 2006, the date of surgery for her hysterectomy, but not thereafter.  Diagnostic Code 7700 provides that hemoglobin 10gm/100 ml or less, asymptomatic, is rated noncompensably (0 percent) disabling.  Anemia with hemoglobin 10gm/100ml or less with findings such as weakness, easy fatigability or headaches, is rated 10 percent disabling.  38 C.F.R. § 4.117.  Anemia with hemoglobin 10gm/100ml or less with findings such as weakness, easy fatigability or headaches, is rated 10 percent disabling.   Through May 16, 2006, the Veteran has  been shown to have HCB readings of less than 10gm on multiple occasions and there is evidence of fatigability associated with these readings.  After the May 16, 2006 hysterectomy surgery, the Veteran has been indicated to have anemia generally and by history, but has not been found to have HCB levels lower than 10.  Here, the Board also notes that the January 2011 VA examiner found that the Veteran's 2006 hysterectomy essentially resolved the Veteran's anemia issues and that her condition is in remission.  

The medical records do not show that the Veteran has aplasia as part of her anemic disorder.  Thus, a compensable rating pursuant to Diagnostic Code 7716 is not warranted. 

C.  Other considerations.

In this case, the Board notes that some of the VA examinations of the Veteran may have been conducted without the benefit of reviewing of the Veteran's claims file.  However, the Board notes that the Court in Mariano v. Principi, 17 Vet. App. 305, 311-12 (2003), held that scientific tests (range of motion measurements in that case) are not conclusions drawn by a VA examiner that would be affected by review of the claims file.  As a result, the Court concluded that the failure to review the Veteran's claims file did not undermine the objective findings recorded by the VA examiner; these findings were considered valid despite flaws in the record.  Id.  A review of the Veteran's claims file, while desirable, was not necessary to the successful evaluation of the Veteran's claim.  Similarly, in this case, the findings regarding the Veteran's disabilities are not undermined by a failure to review the Veteran's claims file.  

In addition, with respect to the Veteran's claims, the Board has also considered the statements that the disabilities are worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through the senses.  Layno, 6 Vet. App. at 470.  She is not, however, competent to identify a specific level of disability for her conditions, according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also notes that the record does not establish that the schedular criteria are inadequate to evaluate the Veteran's disabilities so as to warrant assignment of higher evaluations on an extra-schedular basis.  In this regard, the Board notes that there is no showing that the Veteran's disabilities have resulted in marked interference with employment (beyond that contemplated in the rating criteria).  In addition, there is no showing that the disabilities have necessitated frequent periods of hospitalization, or that they have otherwise rendered impractical the application of the regular schedular standards.  In the absence of evidence of such factors, the Board finds that the criteria for submission for assignment of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total rating based upon individual unemployability due to service-connected disability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   

Here, the Board notes that where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b). 

In this case, the Veteran does not meet the numerical criteria set forth above.  In addition, the Veteran's medical records do not indicate that the Veteran is unable to work due to her service-connected disabilities.  Therefore, the Board finds that no further consideration of a TDIU is warranted. 



ORDER

An initial evaluation in excess of 20 percent disabling for right shoulder impingement status post arthroscopic repair is denied.  

An initial 10 percent rating for microcytic anemia through May 16, 2006, is granted, subject to the laws and regulations governing the award of monetary benefits.

An initial compensable evaluation for microcytic anemia after May 16, 2006, is denied.  

Service connection for an acquired psychiatric disorder, to include depressive disorder and anxiety, is denied.


REMAND

After a careful review of the claims folder, the Board finds that the issue of entitlement to service connection for seasonal rhinitis must be remanded for further action.

It is first noted that the Veteran's service treatment records indicate that the Veteran complained of hay fever in several medical history reports and was diagnosed on occasion with pharyngitis and upper respiratory infections.  Her February 1993 separation examination was normal.  

Veteran was provided a general VA medical examination dated in August 2004.  The examiner noted that the Veteran had complaints of allergies in service.  In the examination, the Veteran reported symptoms of nasal congestion, nasal airway obstruction, sneezing, and itchy eyes.  She was noted to take Claritin and Benadryl.  The Veteran was diagnosed with allergic rhinitis, controlled with antihistamines.  No nexus opinion was offered.

The Veteran was again afforded a VA examination in connection with her rhinitis claim in January 2011.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  Seasonal allergies were noted to have had onset in approximately 1989.  The Veteran reported that during boot camp she woke with both eyes swollen and draining.  She indicated that she was seen several times after that and treated with Sudafed.  The Veteran's current symptoms were noted to be runny nose, itchy eyes, coughing, and sore throat.  The precipitating event was noted to be an allergic reaction during active military service, and an aggravating factor was indicated to be being around fresh cut grass.  She was noted to take Benadryl and carry and Epi pen.  The Veteran was found to have a history of seasonal nasal allergies.  After examination, the Veteran was diagnosed with seasonal allergies.  

In an addendum dated in July 2011, the January 2011 examiner provided an opinion and stated that it was less likely as not (less than 50/50 probability) that seasonal allergies were caused by or a result of "allergies."  The rationale for this opinion was that the Veteran's service medical records showed no chronic condition requiring treatment for allergies.  

Here, it is noted that the Veteran's claim was remanded in October 2009 in order to provide a VA examination to determine the etiology of her seasonal rhinitis.  The examiner was requested to offer an opinion as to whether it is at least as likely as not that any current seasonal rhinitis is a result of her period of active duty military service.  The opinion provided in this case by the July 2011 examiner is not clear in this respect.  While the examiner did indicate that the service medical records did not show a chronic condition requiring treatment for allergies, the examiner did not indicate whether the Veteran currently has seasonal rhinitis and whether such is the result of active duty service.  The addendum opinion was also not clear, indicating that it was less likely as not (less than 50/50 probability) that seasonal allergies were caused by or a result of allergies.  

Upon remand, an additional examination should be sought in this case regarding the current diagnosis and etiology of rhinitis.  As noted in the October 2009 remand, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App.  79 (2006).  In addition, the Board notes that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  With her assistance, obtain all records of VA and/or private treatment for her rhinitis identified by the Veteran which have not already been obtained.  If she has or can obtain these records herself, she is encouraged to do so.  However, VA will assist her in obtaining this additional evidence if she provides the necessary information (e.g., when and where treated, etc.).

2.  Schedule the Veteran for a VA examination to determine the etiology of her seasonal rhinitis.  Based upon examination of the Veteran and review of her pertinent medical history, the examiner is requested to offer an opinion as to whether it is at least as likely as not (meaning 50 percent or more probable) that any current seasonal rhinitis is a result of her period of active duty service.  A complete rationale for all opinions expressed must be provided.  If the physician is unable to render any opinion sought, it should be so indicated on the record and the reasons therefor should be noted.  The factors upon which any medical opinion is based must be set forth for the record.

3.  Thereafter, the RO should readjudicate the claim.  If the claim is not granted to the Veteran's satisfaction, send her and her representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration.

The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The purpose of the examinations requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


